In a proceeding to validate petitions nominating petitioner as a candidate in the Incorporated Village of Ocean Beach Election to be held on June 15, 1971 for the public office of trustee of said village, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 10, 1971, which directed appellant Village Clerk to receive and accept said nominating petitions as filed on behalf of petitioner. Judgment reversed, on the law and the facts, without costs, and proceeding dismissed, without costs. In our opinion, there was an insufficient number of qualified signatories to the independent nominating petition of petitioner for the office of trustee of the village, the requirement being that the signatures shall be of qualified voters who were registered to vote at the last preceding general election (Election Law, § 138, subd. 1). Furthermore, the acceptance by the petitioner of the nomination was not timely filed (Election Law, § 143, subd. 9, par. b). Rabin, P. J., Martuscello, Latham, Shapiro and Benjamin, JJ., concur.